t c summary opinion united_states tax_court james e kaminski petitioner v commissioner of internal revenue respondent docket no 21119-13s filed date james e kaminski pro_se lori a amadei for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the deficiency is attributable to the disallowance of deductions for various expenses that petitioner claimed on schedule c profit or loss from business petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues for decision are whether petitioner is entitled to schedule c deductions for vehicle expenses travel_expenses and other expenses in excess of amounts allowed by respondent and liable for an accuracy-related_penalty under sec_6662 continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that petitioner is entitled to a schedule c deduction for other expenses of dollar_figure comprising dollar_figure for dues and subscriptions dollar_figure for parking dollar_figure for shipping dollar_figure for cellular phone charges and dollar_figure for commissions the parties further agree that petitioner is entitled to a schedule c deduction for meals and entertainment_expenses of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s business petitioner has worked as a financial adviser for about years he also spends a considerable amount of his free time coaching a high school football team petitioner normally rises early and starts his workdays by watching television programs devoted to financial news and making phone calls to business associates on the east coast he then either commutes to an office that he maintains in newhall near santa clarita california or drives to meet with clients around southern california ii tax records a calendars during petitioner recorded some of his business_expenses on three calendars that he kept in his car one calendar listed the towns that he visited and recorded the miles that he drove each day location and mileage calendar petitioner recorded mileage on this calendar on all but eight days during the calendar_year including multiple stops on new year’s day thanksgiving day and christmas day petitioner testified that his clients were always open to discussing insurance and investments with him--even on holidays according to this calendar petitioner drove a total of big_number miles for business purposes in on a second calendar petitioner listed the names of clients that he met with on days that he incurred meal and entertainment_expenses m e calendar petitioner produced numerous receipts demonstrating to respondent’s satisfaction that he is entitled to deduct dollar_figure for business meals and entertainment in on a third calendar petitioner listed the names of clients that he met with each day client calendar the client’s name was followed by the letter i indicating that petitioner provided investment advice or l indicating that he provided advice about life_insurance a close comparison of the three calendars reveals numerous inconsistencies and the calendars do not uniformly align with petitioner’s other business records for example in several instances the clients listed on the m e calendar for a particular day do not match the client names that appear on the client calendar for the same day similarly there are discrepancies between the location and mileage calendar and the receipts petitioner produced identifying the locations of the restaurants where he met with clients for business meals additionally although date was one of the few days that petitioner did not record any mileage on the location and mileage calendar the m e calendar indicates that he met with a client to discuss investments and incurred meal expenses that day b verizon wireless statements in petitioner paid dollar_figure to verizon wireless for a so-called family plan covering four cellular phones petitioner used one of the phones his two children each used a phone and kristen jordan used the fourth phone petitioner explained at trial that ms jordan was both a client and close friend and that he talked with her by phone so often that it made sense to add her to his family plan the record includes a few of petitioner’s verizon wireless monthly billing statements these statements show that most charges for additional verizon wireless services were generated by petitioner’s children c time warner in petitioner paid dollar_figure to time warner for telephone cable television and internet access services at his residence he paid approximately petitioner’s client calendar shows that he met with ms jordan on approximately eight occasions in at the time of trial petitioner was engaged to be married to ms jordan dollar_figure for telephone service dollar_figure for cable television and dollar_figure for internet access each month petitioner testified that in he used the telephone line only to send and receive facsimile transmissions related to his business and that he used the internet service about of the time for business purposes eg to send and receive emails petitioner conceded at trial that he is not entitled to a deduction for time warner charges attributable to cable television services iii tax_return petitioner timely filed a form_1040 u s individual_income_tax_return for he reported income of dollar_figure and total_tax of dollar_figure petitioner attached to his return two schedules c related to his financial adviser business on one schedule c petitioner reported wage income of dollar_figure and no expenses on the other schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure among other items petitioner claimed deductions of dollar_figure for vehicle expenses dollar_figure for travel_expenses and dollar_figure for other expenses petitioner reported on schedule c that he drove big_number miles for business purposes and he applied the standard mileage rate of cents per mile in computing his vehicle expenses the other expenses that petitioner reported on schedule c included inter alia telephone and internet charges of dollar_figure iv tax_return preparation petitioner relied on his longtime accountant jacques r behar to prepare his tax_return for mr behar earned a bachelor of science degree from california state northridge although he is not a certified_public_accountant mr behar passed the internal_revenue_service irs examination for enrolled agents in and has been in the business of preparing tax returns for nearly years mr behar testified that he prepared petitioner’s tax_return after reviewing his calendars receipts for meals and entertainment_expenses and other records after completing petitioner’s tax_return mr behar gave it to petitioner for review petitioner testified that he counted on mr behar to prepare a complete and accurate return discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction cohan v commissioner f 2d petitioner does not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i trade_or_business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not available however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the term listed_property includes passenger automobiles sec_280f sec_1_274-5 income_tax regs provides that the strict substantiation requirements for vehicle expenses prescribed in sec_274 must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite- to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date for taxable years beginning after date cellular phones are no longer included in the definition of listed_property in sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this change cellular phones are no longer subject_to the strict substantiation requirements of sec_274 a vehicle expenses respondent allowed petitioner a deduction of dollar_figure for vehicle expenses-- one-half of the amount he claimed for this item respondent asserts that petitioner failed to adequately substantiate vehicle expenses in excess of this amount we agree although petitioner’s calendars are comprehensive in scope they are not consistent with one another as petitioner acknowledged they should be and they do not uniformly align with his other business records for example in several instances the clients listed on the m e calendar for a particular day do not match the clients listed on the client calendar for the same day there are similar discrepancies between the location and mileage calendar and the receipts petitioner produced identifying the locations of the restaurants where he met with clients for business meals in addition to these shortcomings the court is left with the strong impression that petitioner was somewhat liberal in treating social visits as business trips considering all the facts and circumstances we conclude that petitioner has not adequately substantiated vehicle expenses in excess of the amount respondent allowed in the notice_of_deficiency accordingly respondent’s determination in respect of this item is sustained b travel_expenses sec_162 allows a taxpayer to deduct travel_expenses including expenditures_for meals_and_lodging if the expenses are reasonable and necessary incurred while away from home and made in pursuit of a trade_or_business 326_us_465 respondent disallowed the deduction that petitioner claimed on schedule c for travel_expenses of dollar_figure petitioner acknowledged at trial that holiday inn charges of dollar_figure were included in the deduction that he claimed and respondent allowed for meals and entertainment_expenses although petitioner stated that he also paid hotel expenses at a hilton hotel in san diego and vaguely mentioned that he stayed in anaheim he otherwise failed to show the business_purpose for any overnight travel under the circumstances respondent’s determination disallowing the deduction that petitioner claimed for travel_expenses is sustained c other expense sec_1 verizon wireless as previously mentioned respondent allowed a deduction of dollar_figure for cellular phone charges representing of the amount that petitioner paid to verizon wireless for cellular service for four phones plus dollar_figure that he paid to asurion for cellular phone insurance respondent determined that the balance of the amount that petitioner paid to verizon wireless is a nondeductible personal_expense we agree although petitioner suggested at trial that some portion of the monthly payments that he made to verizon wireless were for additional mobile data charges that he incurred in the course of his business the limited number of verizon wireless monthly billing statements included in the record do not bear this out most of the charges for additional verizon wireless services were generated by petitioner’s children inasmuch as petitioner does not dispute that his children and ms jordan did not use their cellular phones in the furtherance of his business we sustain respondent’s determination limiting the deduction that he may claim for verizon wireless charges to dollar_figure or of the total amount_paid for cellular services in plus the dollar_figure paid for cellular phone insurance time warner in petitioner paid dollar_figure to time warner for a combination of telephone cable television and internet access services at his residence respondent disallowed the deduction that petitioner claimed for time warner charges in its entirety as a nondeductible personal_expense although petitioner concedes that he is not entitled to a deduction in respect of the amount he paid for cable television service he does maintain or at least questions whether he may deduct any of the charges for telephone or internet access services petitioner testified that he used the telephone line exclusively to send and receive facsimile transmissions related to his business sec_262 provides however that in the case of an individual any charge for basic local_telephone_service with respect to the first telephone line provided to any residence shall be treated as a personal_expense petitioner did not show that the telephone charge was for other than basic local service it follows as a matter of law that petitioner is not entitled to a deduction for the portion of his time warner charges attributable to the telephone line the court has characterized internet access expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may estimate a taxpayer’s deductible expenses provided that the court has a reasonable evidentiary basis for making an estimate cohan v commissioner f 2d pincite see vanicek v commissioner t c pincite we have no reason to doubt petitioner’s testimony that he used the internet about of the time for business purposes on this record we conclude that petitioner is entitled to deduct dollar_figure or of the amount that he paid to time warner for internet access services in ii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the dollar_figure amount is the product of dollar_figure monthly charges months the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite assuming as we do that rule_155_computations will show that petitioner substantially understated his income_tax_liability for the year in issue respondent will have satisfied his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith if the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 status as an enrolled_agent may tend to show competence as a tax professional see 440_f3d_375 6th cir aff’g tcmemo_2004_279 an enrolled_agent is an individual who has displayed special competence in tax matters c f_r sec a mr behar is an enrolled_agent and he has prepared petitioner’s tax returns for some time without any significant adjustments by the irs even though there is room to question the degree to which mr behar examined some of the records that petitioner produced to substantiate the deductions in dispute in this case we conclude on balance that petitioner was justified in relying on him despite some inconsistencies in petitioner’s calendars related to his vehicle expenses we conclude that he provided mr behar with tax records that generally were accurate and complete recognizing that petitioner is not a tax expert we believe that he relied on mr behar in good_faith considering all the facts and circumstances we conclude that there was reasonable_cause for and petitioner acted in good_faith with respect to the underpayment in this case sec_1_6664-4 income_tax regs consequently we hold that petitioner is not liable for an accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
